Citation Nr: 1824376	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-30 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a right ankle injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a right ankle injury.

In August 2016, the Veteran testified at a video-conference hearing before the undersigned.  A transcript of that hearing is of record.


FINDING OF FACT

A right ankle disorder was noted upon entry onto active duty and underwent an increase in severity during service.


CONCLUSION OF LAW

The criteria for service-connected aggravation of a right ankle disorder have been met.  38 U.S.C. §§ 1110 , 1111, 1153 (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.306, (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2017).

If a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service- connected aggravation of that disorder.  In that case 38 U.S.C. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153  arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (2012); see also 38 C.F.R. § 3.306 (2017); Jensen, 19 F.3d at 1417.

If the Veteran has a condition that pre-existed military service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.

The Veteran submitted private medical records from March 2016 indicating that he currently has right ankle posttraumatic degenerative arthritis and right equinus Achilles.  

On entrance examination in March 1970, the Veteran gave a history of a broken right leg/ankle, but he denied any swollen or painful joints.  Under the summary of defects and diagnosis, the examiner noted that the Veteran had a fracture of his right ankle in 1967, not considered disabling (NCD).  On clinical evaluation, the examiner stated that there was no significant limitation of motion or swelling of the ankle.  It was noted that the Veteran's last examination of the right ankle was in October 1968 and that he was doing well at that time.

On separation examination in January 1974, clinical evaluation revealed that the Veteran had decreased range of motion of his right ankle.  The Veteran stated that his right ankle became painful and swollen after exercise.

The Veteran has testified that as a medic during service he was required to be on his feet all the time and that this exacerbated his ankle disorder.  He also stated that the physical activity in basic training, including running, aggravated his right ankle disorder.  Because he was a medic, he reportedly self-treated his ankle during service.  He testified that his right ankle disorder got worse in the military.  He stated that, "I went in without pain and I started having issues with it while in the military and it has been a continual situation, my entire life up to this point."  See Hearing transcript, dated August 5, 2016.

The Board finds that the presumption of soundness does not attach in this case. 38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304 (b)(1) (2017).  This is so because on entrance examination the Veteran was noted to have fracture of his right ankle.  As such, the Board finds that a right ankle disorder was a pre-existing condition.

As the presumption of soundness does not apply, the evidence must establish that aggravation of the Veteran's right ankle disorder occurred during service.  As stated above, 38 U.S.C. §1153 contains a presumption of aggravation when it is shown that a pre-existing disorder underwent an increase in disability during service.

Here, the record demonstrates that the Veteran's pre-existing right ankle disorder underwent an increase in severity during service.  On entrance examination, the Veteran denied any swollen or painful joints and his right ankle disorder was described as non-disabling.  There was no significant limitation of motion or swelling of the ankle.  In contrast, on separation examination the Veteran complained of  pain and swelling of his right ankle after exercise, and the examiner reported that there was decreased range of motion of the right ankle.  

In light of the foregoing, the Board finds that the presumption of aggravation has been raised.  There is competent and credible evidence of a worsening of the Veteran's right ankle disorder during service.  There is no clear and unmistakable evidence of record showing that the increase in disability is due to the natural progress of the disease.  Thus, service connection for residuals of a right ankle fracture, including degenerative arthritis and right equinus Achilles, is warranted.


ORDER

Entitlement to service connection for residuals of a right ankle fracture, including degenerative arthritis and right equinus Achilles, based upon in-service aggravation, is granted.



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


